Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing | NEW YORK | NY | 10022-6069 WWW.SHEARMAN.COM | T +1.212.848.4000 | F +1.212.848.7179 December 28, 2012 VIA EDGAR U.S. Securities and Exchange Commission Office of Disclosure and Review Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: First Eagle Funds (the Trust) 485APOS Filing - Registration Statement Ladies and Gentlemen: On behalf of First Eagle Funds, we herewith transmit the enclosed Registration Statement as a 485APOS filing pursuant to Rule 485(a)(2) under the Securities Act of 1933. The accompanying Registration Statement is being filed early for your review of changes made to include a new class of shares, Class I, for the First Eagle Fund of America, as well as any corresponding changes. March 1, 2013 is our customary effective date for annual updates, so we will be working towards that date going forward. If you have any questions concerning the Registration Statement, please call me at (212) 848-8654 or Nathan J. Greene at (212) 848-4668. Very truly yours, /s/ Michael P. Shin Michael P. Shin Enclosures ABU DHABI | BEIJING | BRUSSELS | DÜSSELDORF | FRANKFURT | HONG KONG | LONDON | MENLO PARK | MUNICH NEW YORK | PARIS | ROME | SAN FRANCISCO | SÃO PAULO | SHANGHAI | SINGAPORE | TOKYO | TORONTO | WASHINGTON, DC SHEARMAN & STERLING LLP IS A LIMITED LIABILITY PARTNERSHIP ORGANIZED IN THE UNITED STATES UNDER THE LAWS OF THE STATE OF DELAWARE, WHICH LAWS LIMIT THE PERSONAL LIABILITY OF PARTNERS.
